Order entered March 6, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01247-CV

                  IN THE INTEREST OF R.M.R., III, A MINOR CHILD

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-00287-2015

                                           ORDER
       We GRANT appellant’s March 3, 2015 unopposed second motion for extension of time

to file brief and ORDER the brief be filed no later than March 23, 2015. No further extensions

will be granted absent exigent circumstances.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE